 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    LIUDMYLA IEGOROVA,                                No. 2:19-cv-1512-MCE-KJN PS
12                        Plaintiff,                    ORDER
13             v.
14    DANIIL FEYGAN,
15                        Defendant.
16

17            On October 7, 2019, the magistrate judge filed findings and recommendations (ECF No.

18   5), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. No objections were

20   filed.

21            Accordingly, the court presumes that any findings of fact are correct. See Orand v. United

22   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

23   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

24   1983).

25            The Court has reviewed the applicable legal standards and, good cause appearing,

26   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

27   IT IS HEREBY ORDERED that:

28            1. The findings and recommendations (ECF No. 5) are ADOPTED in full;
                                                       1
 1         2. Plaintiff’s Complaint (ECF No. 1) is DISMISSED for lack of subject matter
 2              jurisdiction pursuant to the substantiality doctrine;
 3         3.   Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is DENIED as moot;
 4         4. Plaintiff is DECLARED a Vexatious Litigant;
 5         5. The Court ISSUES a pre–filing order as described in Section II.D of the Magistrate
 6              Judge’s Findings and Recommendations; and
 7         6. The Clerk of the Court is ordered to CLOSE this case.
 8         IT IS SO ORDERED.
 9   Dated: October 29, 2019
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                        2
